NO. 07-08-0475-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                 OCTOBER 1, 2009
                          ______________________________

                                   JOSEPH G. NUNEZ,

                                                                Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

            FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2007-415,790; HON. JIM BOB DARNELL, PRESIDING
                       _______________________________

                              Abatement and Remand
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Pending before the court is Joseph G. Nunez’ motion to abate and remand the

appeal so that the trial court can enter findings pursuant to article 38.22 of the Texas Code

of Criminal Procedure. We grant the motion.

       When a trial court fails to make findings of fact and conclusions of law in compliance

with art. 38.22, §6 of the Texas Code of Criminal Procedure, we must abate the appeal and

remand the cause to permit it to comply with the statute. See TEX . CODE CRIM . PROC . ANN .
art. 38.22, §6 (Vernon 2005). And, because the trial court at bar overruled appellant’s

complaints about the voluntariness of his statement, the requirements of art. 38.22, §6 of

the Texas Code of Criminal Procedure were triggered here. Id. Thus, abatement and

remand is necessary. Urias v. State, 155 S.W.3d 141, 142 (Tex. Crim. App. 2005) (noting

the mandatory nature of art. 38.22, §6 and requiring a trial court to file findings of fact and

conclusions of law regardless of whether the defendant requested them or objected to their

absence); Wicker v. State, 740 S.W.2d 779, 783 (Tex. Crim. App. 1987) (holding the

same).

       Accordingly, the appeal is abated and the cause is remanded to the trial court. The

trial court is directed to take all steps reasonably necessary to comply with art. 38.22, §6

of the Texas Code of Criminal Procedure, which steps include the creation of pertinent

findings of fact and conclusions of law addressing the voluntariness of appellant’s

statements and its decision to reject the challenge posed by appellant. The trial court is

further ordered to undertake all steps reasonably necessary to assure that complete

reporter’s and clerk’s records of this cause are developed and filed with this court. These

records are to include the aforementioned findings of fact and conclusions of law.

Furthermore, each of the actions we direct the trial court to undertake must be performed

by October 30, 2009, unless that deadline is extended by this court. So too must it assure

that both the complete clerk’s and reporter’s records in this cause are filed with this court

by the same date.




                                              2
      The cause is abated and remanded to the trial court for further proceedings in

accordance with this order.



                                                   Per Curiam

Do not publish.




                                         3